Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered November 26, 2002, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In accordance with a negotiated plea agreement, defendant pleaded guilty to robbery in the second degree and was sentenced to a prison term of 10 years, with five years of postrelease supervision. Defendant’s sole contention on appeal is that his sentence is harsh and excessive.
We disagree. Defendant’s sentence is within the statutory parameters and, thus, will not be disturbed absent a showing that County Court abused its discretion or extraordinary circumstances exist warranting a reduction in the interest of justice (see People v Bozydaj, 14 AD3d 791, 792 [2005], lv denied *11494 NY3d 884 [2005]; People v Dedmon, 10 AD3d 738, 739 [2004], lv denied 3 NY3d 756 [2004]), neither of which is present here. Although we note defendant’s young age, the agreed-upon sentence imposed was less than the statutory maximum (see Penal Law § 70.02 [3]), and the fact that his codefendants may have received lesser sentences for the same crime “does not warrant disturbing County Court’s exercise of discretion in this regard” (People v Irizarry, 289 AD2d 875, 876 [2001]; see People v McLean, 307 AD2d 586, 588 [2003], lv denied 100 NY2d 643 [2003] ).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.